Name: Commission Regulation (EEC) No 747/92 of 26 March 1992 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/32 Official Journal of the European Communities 27. 3 . 92 COMMISSION REGULATION (EEC) No 747/92 of 26 March 1992 laying down definitive measures on the issuing of STM licences for beef and veal in trade with Spain and Portugal 619/92 0 ; whereas definitive measures must be adopted ; whereas, in view of the situation of the market, an increase in the indicative ceiling cannot be contem ­ plated ; Whereas, as a definitive measure as referred to in Articles 85 (3) and 252 (3) of the Act of Accession, the issue of STM licences should be definitively discontinued in order to prevent any disturbance on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 85 (3) and 252 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (3), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued every two months ; Whereas STM licences issued in response to applications lodged from 24 to 27 February 1992 in Spain and from 2 to 5 March 1992 in Portugal have exhausted that fraction of the indicative ceiling set aside for the second two months of 1992 for live animals ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulations (EEC) No 568/92 (4) and HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of STM licences is hereby suspended until 30 April 1992 for live animals of the bovine species, other than purebred breeding animals and animals for bull ­ fights. 2. Further applications for STM licences may be lodged from 20 April 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. 3) OJ No L 357, 28. 12. 1991 , p. 53 . (4) OJ No L 61 , 6. 3 . 1992, p. 21 . (0 OJ No L 67, 11 . 3 . 1992, p. 33.